       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 1 of 9
                                            425 MARKET STREET          MORRISON & FOERSTER LLP

                                            SAN FRANCISCO              BEIJING, BERLIN, BOSTON,
                                                                       BRUSSELS, DENVER, HONG KONG,
                                            CALIFORNIA 94105-2482      LONDON, LOS ANGELES, NEW YORK,
                                                                       NORTHERN VIRGINIA, PALO ALTO,
                                            TELEPHONE: 415.268.7000    SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                       SINGAPORE, TOKYO, WASHINGTON, D.C.
                                            FACSIMILE: 415.268.7522

                                            WWW.MOFO.COM




March 13, 2019                                                         Writer’s Direct Contact
                                                                       +1 (415) 268.7020
                                                                       AGonzalez@mofo.com



VIA ECF

The Honorable Virginia K. Demarchi
United States Magistrate Judge
Northern District of California
San Jose Courthouse
280 South 1st Street, Courtroom 2
San Jose, CA 95113

Re:    Davidson, et al. v. Apple Inc., No.: 5:16-cv-4942-LHK


Dear Judge Demarchi:

         In accordance with the Court’s Standing Order No. 4(c), the following is the Parties’
joint letter regarding their discovery dispute in this matter.

I.     Joint Statement of Dispute Requiring Resolution

        Apple seeks a second deposition of two Plaintiffs’ experts: Stefan Boedeker and
Charles Curley. Apple believes these depositions are necessary because Messrs. Boedeker
and Curley have submitted multiple expert reports/declarations since they were last deposed
in January 2018, which have included new opinions, new facts upon which they have relied,
and, in the case of Mr. Boedeker, an entirely new survey. As discussed below, Plaintiffs are
not opposed to a non-duplicative second deposition of Mr. Boedeker; however, Plaintiffs
believe that a second deposition of Mr. Curley would be inequitable, cumulative, duplicative,
and disproportionate to the needs of the case.

II.    Parties’ Positions

       A.      Apple’s Position

               1.      Overview

       Since they were last deposed, Plaintiffs’ experts have submitted multiple new reports,
new facts that form the bases of their opinions, and an entirely new survey that forms the



la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 2 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Two


basis of Plaintiffs’ damages model. Apple has not had a chance to ask Messrs. Boedeker and
Curley about any of these facts or opinions, because they did not exist in January 2018.

        Courts have permitted multiple depositions of expert witnesses in analogous
circumstances where new facts or issues were raised for the first time in supplemental
reports. See, e.g., Apple, Inc. v. Samsung Elecs. Co., No. C 11-1846 LHK PSG, 2012 WL
5878392, at *3 (N.D. Cal. Nov. 21, 2012) (granting motion to compel further depositions of
expert witnesses after the witnesses submitted new declarations); Ice Corp. v. Hamilton
Sundstrand Corp., No. 05-4135-JAR, 2007 WL 1590845, at *2 (D. Kan. May 30, 2007) (“As
Dr. Colgren’s supplemental report contains new facts not previously disclosed in his original
report, the court finds that under the factors of Rule 26(b)(2), a second deposition of Dr.
Colgren limited to the new opinions and facts raised in his April 16, 2007 supplemental
report is warranted.”); Tompkins v. Brookstone, Inc., No. A-12-CA-809-SS, 2013 WL
12109011, at *4 (W.D. Tex. Dec. 9, 2013) (“Considering Brookstone has not had an
opportunity to ask Tompkins’s questions regarding this second expert report, the Court
DENIES Tompkins’s Motion for Protection.”).

               2.     Mr. Boedeker Has Submitted Four New Reports and an
                      Admittedly Flawed Damages Survey Since His Deposition

       Plaintiffs’ first Motion for Class Certification, on January 5, 2018, relied on Mr.
Boedker’s first expert report. (ECF No. 174.) Mr. Boedeker’s report included a completed
conjoint survey, which purported to set forth a damages model that satisfied Comcast Corp.
v. Behrend, 569 U.S. 27 (2013). Apple deposed Mr. Boedeker on January 29, 2018. On
March 2, 2018, Mr. Boedeker submitted a second expert report with Plaintiffs’ reply brief.
(ECF No. 199.) The Court denied Plaintiffs’ Motion for Class Certification on May 8, 2018,
finding that no class could be certified due to three specific flaws in Mr. Boedeker’s survey.
(ECF No. 226.)

        Plaintiffs filed an Amended Motion for Class Certification on November 8, 2018,
which relied upon Mr. Boedeker’s third expert report. (ECF No. 270.) This third expert
report did not contain an actual survey; instead, Mr. Boedeker opined that he could add three
new attributes to his survey that would fix the flaws identified by the Court.

       Mr. Boedeker submitted a fourth expert report—with a new survey— on
January 18, 2019, the deadline for the exchange of expert reports. Apple alerted the Court to
the new survey, and the procedural quandary posed. (ECF No. 309.) On February 12, 2019,
the Court denied class certification for the second time, and ordered that, “[b]ecause analysis
of whether Boedeker’s new survey satisfies Comcast is essential to a class certification
determination; because Plaintiffs did not complete this survey before filing their renewed
motion for class certification despite having 6 months to do so; and because briefing on class



la-1411901
         Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 3 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Three


certification should address Boedeker’s new survey . . . . Plaintiffs may file a third class
certification motion that addresses the Boedeker’s new survey.” (ECF No. 314.)

        On February 15, 2019 Mr. Boedeker submitted his fifth expert report, which offers
several opinions regarding a report by Apple’s survey expert, Dr. Carol Scott.

        On March 1, 2019, Plaintiffs filed a motion to completely redo Mr. Boedeker’s latest
survey and to modify the class briefing schedule. (ECF No. 335.) Plaintiffs admitted that
Mr. Boedeker’s survey contained an error “transpos[ing] the manifestation rate of the iPhone
6 Plus (5.6%) in the Survey with the manifestation rate of the iPhone 6 (.7%).”1 (Id. at 2.)
Mr. Boedeker asserted that the error occurred due to a “miscommunication” between his
team and the survey vendor and offered new opinions regarding why the alleged transposed
numbers do not affect the survey outcome. (ECF No. 335-2.) On March 5, 2019, Plaintiffs
filed their third class certification motion, relying entirely on Mr. Boedeker’s latest survey
and claiming that a new survey is underway. (ECF No. 341.) On March 6, 2019, the Court
denied Plaintiffs’ motion to redo the survey. (ECF No. 342.) Apple’s opposition to class
certification is due on March 29, 2019.

        Mr. Boedeker’s opinions, and the bases for them, have completely changed since he
was deposed over a year ago. Since that time, he has submitted four additional reports and
an entirely new survey. He has also admitted there are errors in his latest survey, and opined
that those errors do not affect the survey’s findings. Judge Koh has questioned Plaintiffs’
“various promises” about Mr. Boedeker’s survey (ECF No. 342), and there remain numerous
areas of inquiry in light of the seriatim reports, surveys (hypothetical and real), and mistakes
in both. Apple must have an opportunity to depose Mr. Boedeker again.

                 3.      Mr. Curley Has Submitted New Opinions and New Testing Since
                         His Deposition

        Mr. Curley submitted his first expert report with Plaintiffs’ first Motion for Class
Certification on January 5, 2018, largely addressing technical issues about the alleged
product defect. (ECF No. 174.) Apple deposed Mr. Curley regarding his expert report on
January 23, 2018. Mr. Curley submitted his second expert report on March 2, 2018, along
with Plaintiffs’ reply in support of class certification. (ECF No. 199.)

        On January 18 and February 15, 2019, Mr. Curley submitted his third and fourth
expert reports. Both reports include entirely new opinions that were not disclosed at the
class certification stage based on new laboratory tests performed on devices he acquired from
Apple and purchased on the Internet. Compared to the two laboratory tests he described at

1
    Apple disagrees that the errors in the survey are due to transposed numbers.



la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 4 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Four


his 2018 deposition, Mr. Curley disclosed 39 new laboratory tests contained in narrated
video files totaling nearly 6 hours of footage. Mr. Curley claims that his new tests replicated
the symptoms of “touch disease,” in contrast to his 2018 tests, which he admitted did not
result in a loss of touch responsiveness as alleged in the complaint. Apple has had no
opportunity to examine Mr. Curley regarding his new opinions, laboratory tests, and video
footage results on which he bases those new opinions.2

               4.      Plaintiffs’ Proposal Is Insufficient

        During the Parties’ meet-and-confer, Plaintiffs refused any additional deposition of
Mr. Curley, and would only stipulate to a second deposition of Mr. Boedeker if it was limited
to 3.5 hours and the three attributes the Court found were missing in Plaintiffs’ first survey.
Now, Plaintiffs state that they do not oppose a second deposition of Mr. Boedeker, if Apple
does not ask about “subjects it covered—or could have covered” in his first deposition.

         While Apple agrees not to repeat questions from Mr. Boedeker’s first deposition,
Plaintiffs’ restriction will lead to deposition-day disputes about whether a question relating to
the first survey “could have” been asked in the first deposition. There are significant
differences between Mr. Boedeker’s first and latest surveys. Apple must have an opportunity
to ask Mr. Boedeker about his first survey and its methodology as a means of understanding
the methodology and design decisions made for his second (hypothetical) survey and his
latest (actual) survey.

        Apple requested these depositions on February 4, well in advance of the March 8
expert discovery deadline. Plaintiffs refused, claiming that Apple had one opportunity for
these depositions and should have saved it for a later time. Apple had no reason to know that
Messrs. Boedeker and Curley would submit expert reports for both class certification and
merits, let alone the number of reports, new opinions, new tests (in Mr. Curley’s case, 39
new tests and 6 hours of testing video), and multiple surveys submitted. Apple has agreed to
use the experts’ time efficiently and will not make duplicative inquiries at deposition. The
alternative—questioning these experts at trial for the first time about these topics—is less
efficient, as it could result in questioning or disputes before a jury that could be avoided
altogether. Apple respectfully requests that this Court order Plaintiffs to make Messrs.
Boedeker and Curley available for a second deposition, and that—understanding that Apple



2
  The Huawei case Plaintiffs cite has nothing to do with depositions and is referring to an
entirely different standard (whether an expert’s opinion constituted proper rebuttal
testimony). See Huawei Techs., Co, Ltd v. Samsung Elecs. Co, Ltd., 340 F. Supp. 3d 934,
995–96 (N.D. Cal. 2018).



la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 5 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Five


will not ask duplicative questions—Apple be permitted to question Mr. Boedeker regarding
his first report and survey, given the context of his new survey.3

       B.      Plaintiffs’ Position

        To the extent Apple obtains leave of Court pursuant to Federal Rules of Civil
Procedure, Rule 30, Plaintiffs will arrange for a second deposition of Mr. Boedeker provided
that the deposition is not duplicative of his first deposition. The Court should deny Apple’s
request for a second deposition of Mr. Curley.

               1.      Apple’s Request to Compel Additional Depositions Is Barred by
                       Rule 30 of the Federal Rules of Civil Procedure

        As a threshold matter, Apple’s request to compel is procedurally improper. Where,
as here, the parties have not stipulated to additional depositions, “[a] party must obtain leave
of court” if the party seeks to depose a deponent who “has already been deposed in the
case[.]” Fed. R. Civ. P. 30(a)(2)(A)(ii) (emphasis added).

         This should come as no surprise to Apple. Recently, in another case, Apple moved to
compel a second deposition only to have the request denied because “Apple needed to seek
leave . . . before a second deposition could be compelled.” Apple Inc. v. Mobile Star LLC,
No. 16-CV-06001-WHO, 2017 WL 4005468, at *2 (N.D. Cal. Sept. 12, 2017).

        Here, Apple once again places the cart before the horse. Apple seeks to compel a
second deposition of Messrs. Boedeker and Curley without first seeking leave from the
Court. Apple should not be permitted to circumvent the plain text of Rule 30. See Apple
Inc., 2017 WL 4005468, at *2.

               2.      Notwithstanding Apple’s Failure to Comply with Rule 30,
                       Plaintiffs Do Not Oppose Apple’s Request to Re-Depose Mr.
                       Boedeker to the Extent the Second Deposition Is Not Duplicative
                       of the First

        As Plaintiffs’ have previously conveyed to Apple, Plaintiffs’ primary concern with
respect to Apple’s proposed second deposition of Mr. Boedeker is that it will be duplicative

3
  Plaintiffs argue that Apple’s request is procedurally improper because a “party must obtain
leave of court” to take a second deposition. This joint letter is not an improper attempt to
skirt the “leave of court” requirement; it is the method by which this Court requires the
parties to address discovery disputes. See Magistrate Judge Demarchi’s Standing Order for
Civil Cases, Rule 4.



la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 6 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Six


of the first. To the extent Apple does not seek to depose Mr. Boedeker regarding subjects it
covered—or could have covered—in the first deposition of Mr. Boedeker, Plaintiffs do not
oppose Apple’s request for a second deposition of Mr. Boedeker.

               3.      Relevant Procedural History Regarding the Parties’ Technical
                       Experts

        On November 8, 2017, the Court issued a scheduling order setting, inter alia, the
briefing, opposition, and reply dates for Plaintiffs’ motion for class certification (January 5,
2018; February 9, 2018; and March 2, 2018, respectively) and deadlines for opening and
rebuttal expert reports (June 15, 2018 and July 6, 2018, respectively). (ECF No. 145 at 2.)
Pursuant to the November 8, 2017 scheduling order, on January 5, 2018, Plaintiffs filed their
motion for class certification, which included the declaration of Mr. Curley in support.
Based on that declaration, and before their opposition brief was due, on January 23, 2018,
Apple deposed Mr. Curley for more than seven hours.

        On February 9, 2018, Apple filed its opposition to Plaintiffs’ motion for class
certification, including the declaration of Dr. Dauskardt in support, and in rebuttal to Mr.
Curley. On February 13, 2018, Dr. Dauskardt submitted an amended declaration in
opposition to Plaintiffs’ motion for class certification. On March 2, 2018, Plaintiffs filed
their reply brief, attaching a supplemental declaration of Mr. Curley addressing the criticisms
included in Dr. Dauskardt’s February 9 and 13, 2018 declarations.

        After the Court denied Plaintiffs’ motion for class certification, Plaintiffs’ filed a
petition under Federal Rules of Civil Procedure, Rule 23(f). (ECF No. 235.) In May 2018,
the Court stayed this case pending the resolution of Plaintiffs’ 23(f) petition. (ECF No. 236.)
On November 1, 2018, the Court lifted the stay and issued a new case management order
which required the parties’ opening expert reports to be due on January 18, 2019, and
rebuttal expert reports to be due on February 15, 2019. (ECF No. 268 at 1–2.)

        Pursuant to the November 1, 2018 scheduling order, Mr. Curley and Dr. Dauskardt
submitted opening reports on January 18, 2019, and rebuttal reports on February 15, 2019.
In the January 2019 supplemental report, Mr. Curley discussed how additional testing he
conducted confirmed the opinions in his January 5, 2018, report and rebutted the opinions of
Dr. Dauskardt. In Mr. Curley’s February 2019 Rebuttal Report, Mr. Curley rebutted the
points raised in Dr. Dauskardt’s January 2019 report. In Dr. Dauskardt’s January 18, 2019
Report, Dr. Dauskardt opined on, among other things, his interpretations of deposition
testimony in this matter and on additional testing performed on the named Plaintiffs’
iPhones. In Dr. Dauskardt’s February 15, 2019 Rebuttal Report, Dr. Dauskardt opined on,
among other things, additional testing that he performed for the first time for the purposes of
the February 2019 report. On March 8, 2019, Plaintiffs deposed Dr. Dauskardt.



la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 7 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Seven


         At this juncture, both Plaintiffs and Apple have deposed the other side’s relevant
technical expert. The only difference is that Apple chose to depose Mr. Curley at the initial
class certification stage—knowing that expert reports would not be completed until much
later in the case pursuant to the Case Management Order—while Plaintiffs chose to wait until
after expert reports were served before deposing Dr. Dauskardt.

               4.      Apple Cannot Rely on Its Strategic Decision to Depose Mr. Curley
                       Early in this Matter as Justification for a Second Deposition of
                       Mr. Curley—an Advantage Not Available to Plaintiffs

        On January 23, 2018, Apple deposed Mr. Curley for more than seven hours. At the
time of his deposition, Apple was well aware of the Court’s November 8, 2017, Case
Management Order setting deadlines for final expert reports approximately six months after
the date of Mr. Curley’s deposition. (ECF No. 145.) Apple was not forced to take Mr.
Curley’s deposition six months before final expert reports were due, that was Apple’s choice.

        By contrast, Plaintiffs chose not to depose Apple’s experts at the class certification
stage, recognizing that final expert reports were scheduled for later in the case, and that
parties are limited to a single deposition of each expert witness. Instead, Plaintiffs waited to
depose Dr. Dauskardt until March 8, 2019—after Dr. Dauskardt submitted his February 2019
Rebuttal Report. There is no reason Apple should be treated differently than Plaintiffs—
especially considering Apple’s expert witnesses have also submitted multiple declarations
and reports over the same time period. Plaintiffs believe that it is unreasonable and not
proportional to the needs of this case to allow Apple to ignore both the Federal Rules of Civil
Procedure and the Court’s Case Management Orders in order to have a redo of its prior
strategic decision.

               5.      Apple’s Request to Re-Depose Mr. Curley, Who Has Not
                       Disclosed Additional Opinions Since His Deposition, Is
                       Unreasonably Cumulative and Duplicative and Not Proportional
                       to the Needs of this Case

         Placing aside the inequities of allowing Apple to re-depose Mr. Curley after
strategically choosing to depose him early, permitting Apple to depose him for a second time
would be unreasonably cumulative and duplicative. See Fed. R. Civ. P. 26(b)(1)–(2). In
response to Mr. Curley’s declaration in support of Plaintiffs’ original motion for class
certification—which was not Mr. Curley’s opening expert report—Apple deposed Mr.
Curley for more than seven hours. Since then, Mr. Curley’s opinions have neither changed
nor expanded. Rather, as Apple admits, Mr. Curley has conducted further testing, as he
testified he would do at deposition, and submitted expert reports in accordance with the
Court’s case management order (just as Apple’s experts have done) that confirm the opinions
he provided at his deposition. “[N]ew testing or methodologies” do not, per se, constitute


la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 8 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Eight


“new opinion[s.]” See Huawei Techs., Co, Ltd v. Samsung Elecs. Co, Ltd., 340 F. Supp. 3d
934, 995 (N.D. Cal. 2018).

        Despite claiming that Mr. Curley expressed “new opinions” above, Apple fails to cite
a single such example. Rather, Apple claims that Mr. Curley’s post-deposition reports opine
on Plaintiffs’ defect allegations based on new experimental tests and results. However, new
testing alone—including testing which confirms Mr. Curley’s previous opinions regarding
Plaintiffs’ defect allegations—does not constitute a new opinion. In fact, Mr. Curley told
Apple at his deposition that he would be performing those tests as soon as he received
phones to test. In sum, Apple’s claim that Mr. Curley’s additional testing—supporting the
very same opinions about which Apple previously deposed him—justifies the abrogation of
the one-deposition rule, falls far short of establishing that a second deposition is warranted.
This is especially where, as here, Apple strategically elected to take Plaintiffs’ expert’s
deposition months before the deadline for disclosure of expert reports and the close of expert
discovery.

        The cases on which Apple relies are distinguishable. First, all of the cases were
decided prior to the December 1, 2015, effective date of the amended Federal Rules of Civil
Procedure. At the time these three cases were decided, Rule 26(b), which limits the
availability of multiple depositions under Rule 30, “provided a more liberal discovery
standard[.]” See Hon. Beverly Reid O’Connell and Hon. Karen L. Stevenson, Rutter Group
Prac. Guide Fed. Civ. Proc. Before Trial (Nat Ed.) Ch. 11(III)-B (emphasis in original).
Second, contrary to Apple’s contention, the cases were not decided under “analogous
circumstances[.]” See Apple, Inc. v. Samsung Elecs. Co., 2012 WL 5878392, at *2–*3
(granting requests for additional depositions based on the need for a robust record due to
Apple’s motion for the “extraordinary remedy” of a permanent injunction); Hamilton
Sundstrand Corp., 2007 WL 1590845, at *1 (considering a motion for protective order);
Tompkins v. Brookstone, Inc., 2013 WL 12109011, at *4 (same).

       Given Apple’s failure to identify a single new opinion, and its lack of supporting law,
Apple’s request to re-depose Mr. Curley should be denied.

III.   Parties’ Views Regarding the Necessity of a Hearing

       A.      Apple’s Position

       If the Court believes a hearing would be helpful to further discuss the significant
prejudice Apple would face if it is not permitted to depose Messrs. Boedeker and Curley
regarding their new reports, opinions, and survey, Apple is available for a hearing at the
Court’s convenience.




la-1411901
       Case 5:16-cv-04942-LHK Document 352 Filed 03/13/19 Page 9 of 9




The Honorable Virginia K. Demarchi
March 13, 2019
Page Nine


       B.      Plaintiffs’ Position

       Plaintiffs do not believe that a hearing is necessary to the resolution of this motion.4
However, if the Court finds that a hearing is necessary, Plaintiffs’ counsel are available for a
hearing at the Court’s convenience.

IV.    Discovery Cut-Off Dates

       Fact discovery is closed.

       The expert discovery cut-off was March 8, 2019.

V.     Compliance with Meet and Confer Requirements

       Lead counsel for the parties conferred telephonically regarding this dispute on
February 28, 2019. Present on the call were David C. Wright (lead counsel), R.C. Harlan,
and Jarrad Wood on behalf of Plaintiffs, and Arturo J. González (lead counsel), Tiffany
Cheung, and Alexis Amezcua for Apple.


DATED: March 13, 2019                        Respectfully submitted,

                                             McCUNE WRIGHT AREVALO, LLP

                                             By: /s/ David C. Wright
                                                  David C. Wright
                                             Attorneys for Plaintiffs and the Putative Class


DATED: March 13, 2019                        Respectfully submitted,

                                             MORRISON & FOERSTER LLP

                                             By: /s/ Arturo Gonzalez
                                                  ARTURO GONZALEZ
                                             Attorneys for Defendant Apple Inc.




4
  Plaintiffs also dispute Apple’s conclusory contention that it will face “significant
prejudice” absent additional depositions of Messrs. Boedeker and Curley.



la-1411901
